283 S.W.3d 829 (2009)
STATE of Missouri, Respondent,
v.
Demetrius A. MASSEY, Appellant.
No. ED 91393.
Missouri Court of Appeals, Eastern District, Division Two.
June 2, 2009.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jayne T. Woods, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The defendant, Demetrius Massey, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of robbery in the first degree, pursuant to section 569.020 RSMo. (2000), and one count of armed criminal action, pursuant to section 571.015. The trial court sentenced the defendant to concurrent terms of imprisonment of twelve years for the robbery and three years for the armed criminal action. Finding no error, we affirm.[1]
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  The defendant's motion for remand for a hearing on whether "newly discovered" alibi evidence entitles him to a new trial is denied.